Name: : Commission Decision of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of Germany pursuant to Council Regulation (EEC) No 4028/86 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries
 Date Published: 1992-07-13

 Avis juridique important|31992D0361: Commission Decision of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of Germany pursuant to Council Regulation (EEC) No 4028/86 (Only the German text is authentic) Official Journal L 193 , 13/07/1992 P. 0015 - 0019COMMISSION DECISION of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of Germany pursuant to Council Regulation (EEC) No 4028/86 (Only the German text is authentic) (92/361/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Article 4 thereof, Whereas, on 30 April 1991, the Government of Germany forwarded to the Commission a multiannual guidance programme for the fishing fleet for the period 1992 to 1996, hereinafter referred to as 'the programme', as required by Article 3 (3) of Regulation (EEC) No 4028/86; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfils the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas the objectives of the previous programme approved by Commission Decision 88/139/EEC (3), as amended by Decision 91/540/EEC (4), constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the current or likely situation as regards availability of fish in conjunction with the activities of the fleet concerned does not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1992 to 1996, in view of the fact that availability of certain species continues to deteriorate; Whereas the scope of the planned modernization efforts implies an improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fleet capacity and fish availability; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas it is important that the overall reduction in fishing effort judged to be necessary in order to adapt the Community fleet to available resources should reflect significant reductions in particular segments of that fleet where an imbalance is most apparent; whereas there is insufficient information available at present to achieve comprehensive segmentation of the fleet in accordance with stocks and zones fished; whereas a broader range of parameters should therefore be developed to evaluate fishing effort as well as fleet capacity; Whereas the Commission cannot approve programmes for the full period until adequate information is available to Member States to permit this new approach and additional time will be required to execute the work programme necessary to complete this process; Whereas it is not appropriate to interrupt the process of reduction of the fleet inherent in the guidance programmes; whereas transitional programmes, for the period 1 January to 31 December 1992, should therefore be approved; Whereas further reduction in fleet capacity is needed in view of the present state of the fish stocks; whereas available information indicates that a minimum reduction of 2 % expressed in tonnage and engine power, based on the objectives for the end of 1991, is necessary to compensate for technological progress; whereas in addition to that reduction, a certain percentage reduction is also necessary for catching-up, in the case of those Member States which have not reached the 1991 objectives; Whereas the Standing Committee for the Fishing Industry have not given an opinion on the measures provided for in the present decision on which it has been consulted, HAS ADOPTED THIS DECISION: Article 1 A transitional guidance programme for the fishing fleet covering the period up to the end of 1992 is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 At the latest by the end of July 1992 and the end of February 1993, Germany shall forward the Commission, in respect of each category of vessel defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 30 June or 31 December. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 29 April 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 373, 31. 12. 1986, p. 7.(2) OJ No L 380, 31. 12. 1990, p. 1.(3) OJ No L 67, 12. 3. 1988, p. 14.(4) OJ No L 294, 25. 10. 1991, p. 49. ANNEX TRANSITIONAL GUIDANCE PROGRAMME FOR THE GERMAN FISHING FLEET (1992) I. GENERAL REMARKS The programme covers the whole of the German fishing fleet and the entire territory of this Member State. II. OBJECTIVES 1. The aims of the programme shall be: (a) to reduce the fishing fleet to 75 411 GRT and 178 850 kW according to the provisions set out in point II.2; (b) to restructure the deep-sea fleet by taking into account the different activities of the three categories of this part of the fleet, and more particularly the fact, that the distant water fleet carries out the major part of its fishing activities in Community waters; (c) to modernize existing vessels provided that this modernization does not result in an increase of the global capacity, in terms of tonnage and engine power. 2. The fishing fleet, with the exception of the vessels exclusively equipped for the collection of mussels should develop during the period covered by the programme in respect of the following limitations: Tonnage (in GRT) Type Objectives of 1986 programme at 31. 12. 1986 Situation at 1. 1. 1987 ( ¹) Situation at 1. 1. 1992 ( ²) Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 ( ²) Objective at 31. 12. 1992 ( ²) 1. Deep-sea fleet 55 179 32 900 46 454 52 500 ( ¹) 51 107 (& {Th%};) (a) distant-water fleet 22 600 32 004 37 700 ( ¹) 36 946 (& {Th%};) (b) specialized vessels for fishing shoal species 4 500 7 721 7 750 ( ¹) 7 595 (& {Th%};) (c) middle-water fleet 5 800 6 729 6 700 ( ¹) 6 566 (& {Th%};) 2. Cutter-fleet (near distance) 23 300 18 600 23 537 24 800 ( ³) 24 304 ( ³) (& {Th%};) Total A 78 479 51 500 69 991 51 270 50 120 76 950 ( ¹) 75 411 3. Mussel vessels (included under 2) 2 200 Total B 53 700 ( ¹) ( ¹) Including the vessels under construction at 1 January 1987. ( ²) Including the fishing fleet of the former German Democratic Republic. ( ³) The capacity of small fishing vessels to be added to this figure. Within six months of the adoption of the present Decision, the figures of this category may be increased, in agreement with the Commission, by the additional capacity of small coastal fishing vessels as a result of the redefinition of marine waters. The totals for the objectives will consequently be modified. (& {Th%};) Some flexibility can be allowed between these segments of the fleet. Engine power (kW) Type Objectives of 1986 programme at 31. 12. 1986 Situation at 1. 1. 1987 ( ¹) Situation at 1. 1. 1992 ( ²) Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 ( ²) Objective at 31. 12. 1992 ( ²) 1. Deap-sea fleet 68 758 53 000 64 567 78 200 ( ¹) 76 636 (& {Th%};) (a) distant-water fleet 29 500 37 587 48 200 ( ¹) 47 236 (& {Th%};) (b) specialized vessels for fishing shoal species 6 200 6 706 9 200 ( ¹) 9 016 (& {Th%};) (c) middle-water fleet 17 300 20 274 20 800 ( ¹) 20 384 (& {Th%};) 2. Cutter fleet (near distance) 92 736 86 100 101 733 104 300 ( ³) 102 214 ( ³) (& {Th%};) Total A 161 494 139 100 166 300 139 000 138 440 182 500 ( ¹) 178 850 (& {Th%};) 3. Mussel vessels (included under 2) 4 400 Total B 143 100 ( ¹) ( ¹) Including the vessels under construction at 1 January 1987. ( ²) Including the fishing fleet of the former German Democratic Republic. ( ³) The capacity of small fishing vessels to be added to this figure. Within six months of the adoption of the present Decision, the figures for this category may be increased, in agreement with the Commission, by the additional capacity of small coastal fishing vessels as a result of the redefinition of marine waters. The totals for the objectives will consequently be modified. (& {Th%};) Some flexibility can be allowed between these segments of the fleet. III. PLANNED MEASURES The following measures should be implemented to achieve the objectives set out above: 1. With regard to the total fleet: - continuation of comprehensive legislation and/or administrative measures in order to control effectively the active fishing capacity and fishing operations and consequently to achieve the objectives of the programme set out in point II.2, - improvement of the fishing vessel register in view of efficient capacity control. 2. With regard to the deep-sea fleet: - distant-water fleet: - in respect of the distant-water fleet measures should be taken to ensure that these vessels will operate efforts mostly in non-Community waters, - specialized vessels for fishing shoaling species: - measures should be taken to make sure that these vessels will exclusively be engaged in fishing pelagic species, - modernization of the three categories of the deep-sea fleet in respecting the capacity objectives for this part of the fleet. 3. With regard to the cutter fleet: - restructuring of the cutter fleet by renewal of those active vessels lost by accident at sea, sinking or otherwise that will contribute to the achievement of the objectives for that part of the fleet fixed in point II.2, - continuation of measures intended to adapt fishing capacity by permanently withdrawing such vessels that will contribute to the achievement of a balanced fleet in accordance with the objectives of the programme, - any other measures that will achieve the same results and improve planning and control of fishing operations, - modernization of existing vessels and partial renewal where there is no increase in global capacity, expressed in gross registered tonnes and kilowatts. IV. COMMENTS 1. The objectives for the fleet given in the above table can be revised only on the basis of scientific evaluations leading to the establishment of the existence of resources which are not fully exploited at present. 2. The objectives in tonnage and power of the programme for 1992 should be fully realized by 31 December 1992 at the latest. Reductions in fishing capacity greater than or equal to those fixed for the objectives at 31 December 1991 which were achieved by Member States ( ¹) can be taken into account in 1992. In that case, the Member States may achieve a minimum of 75 % of the overall reduction for 1992 indicated in the present Annex through permanent withdrawal of vessels for fishing, while the remaining maximum of 25 % can be attained through fishing control measures as long as they are based on permanent or administrative measures. 3. The Commission recalls that structural financial interventions by national, regional or local authorities in favour of the sector concerned should henceforth be inserted within the framework of the present programme. ( ¹) On the basis of data provided by 15 February 1992 at the latest, in accordance with Article 2 of this Decision of the Commission on the multiannual guidance programme for the period 1987 to 91.